DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-17 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 21, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nigro on June 17, 2022.

The application has been amended as follows: 

1) Claim 1, lines 7-10, the phrase 
“a buffering system, wherein pH of the composition is between 6.0 and 8.0, wherein the buffering system comprises disodium hydrogen phosphate and sodium dihydrogen phosphate; and water, wherein the single phase composition exhibits less than 35% loss of the oxidative compound for a period of 24 months at about 25°C”

has been replaced with

---  a buffering system comprising disodium hydrogen phosphate and sodium dihydrogen phosphate; and water, wherein pH of the single phase composition is between 6.0 and 8.0, and wherein the single phase composition exhibits less than 35% loss of the sodium chlorite for a period of 24 months at about 25°C ---.

2) Claim 2, lines 2-3, the phrase “stabilized source of chlorine dioxide” has been replaced with --- sodium chlorite ---.

3) Claim 4, line 2, immediately following the phrase “at least one” there has been inserted the term --- of ---. 

4) Claim 7, lines 1-2, the phrase “stabilized source of chlorine dioxide” has been replaced with --- sodium chlorite ---.

5) Claim 8, line 2, the phrase “in a toothpaste” has been replaced with --- into a toothpaste ---.

6) Claim 8, line 3, the phrase “in the range” has been replaced with --- in a range ---.

7) Claim 9, lines 4-12, the phrase 
“the single-phase oral care composition; from about 0.001 to about 8% of sodium chlorite, based on the total weight of the single- phase oral care composition; from about 0.01% fluoride ion source to 0.21% fluoride ion source; a buffering system, wherein pH of the single-phase oral care composition is between 6.0 and 8.0, wherein the buffering system comprises disodium hydrogen phosphate and sodium dihydrogen phosphate; and water, wherein the single phase composition exhibits less than 35% loss of the oxidative compound for a period of 24 months at about 25°C”

has been replaced with

--- the single-phase toothpaste; from about 0.001 to about 8% of sodium chlorite, based on the total weight of the single-phase toothpaste; from about 0.01% to 0.21% of a fluoride ion source; a buffering system comprising disodium hydrogen phosphate and sodium dihydrogen phosphate; and water, wherein pH of the single-phase toothpaste is between 6.0 and 8.0, and wherein the single phase toothpaste exhibits less than 35% loss of the sodium chlorite for a period of 24 months at about 25°C ---. 

8) Claim 10, lines 2-3, the phrase “stabilized source of chlorine dioxide in the single-phase oral care composition” has been replaced with --- sodium chlorite in the single-phase toothpaste ---.

9) Claim 12, lines 1-2, the phrase “stabilized source of chlorine dioxide” has been replaced with --- sodium chlorite ---.

10) Claim 18, lines 3-11, the phrase 
“obtaining a single-phase oral care composition comprising from about 0.01% to about 5.0% of N-acyl sarcosinate comprising at least one of sodium myristoyl sarcosinate and sodium lauroyl sarcosinate, based on a total weight of the oral care composition, from about 0.001 to about 8.0% of sodium chlorite, based on the total weight of the oral care composition, a buffering system, wherein pH of the oral care composition is between 6.0 and 8.0, wherein the buffering system comprises disodium hydrogen phosphate and sodium dihydrogen phosphate, water, wherein the single phase composition exhibits less than 35% loss of the oxidative compound for a period of 24 months at about 25°C; and applying the single-phase oral care composition to the oral cavity regularly for 10 to 20 days.”

has been replaced with 

--- obtaining the single-phase composition of claim 1, and applying the single-phase composition to the oral cavity regularly for 10 to 20 days.

11) Claim 19 reciting,  
“A method for preparation of single-phase dentifrice wherein all steps are carried out at room temperature: the gelling agent is dissolved with stirring in water; adding with stirring buffering compounds comprising such as disodium hydrogen phosphate and sodium dihydrogen phosphate weak acid and its conjugate base or weak base and its conjugate acid until the preferred final pH range of 6.0 to 8.5 is achieved; adding with stirring the chlorite ion source in an aqueous solution; adding one by one and with stirring remaining ingredients comprising such as at least one of humectants, sweetening agent, coloring agent, abrasive agents, fluoride ion source, flavoring agents, emollient agent, and emulsifying agent; adding N-acyl sarcosinate comprising at least one of sodium myristoyl sarcosinate and sodium lauroyl sarcosinate with stirring; stirring the composition under vacuum for about 45 mins; and dispensing the composition in tubes after the vacuum is released” 

has been rewritten to recite,

--- A method for preparing the of single-phase composition of claim 1, comprising steps of stirring a gelling agent into water; followed by stirring in buffering compounds comprising disodium hydrogen phosphate and sodium dihydrogen phosphate until a pH of 6.0 to 8.0 is achieved; stirring in a sodium chlorite aqueous solution; 
stirring in one by one at least one of a humectants, sweetening agent, coloring agent, abrasive agent, fluoride ion source, flavoring agent, emollient agent, and emulsifying agent; adding N-acyl sarcosinate comprising sodium myristoyl sarcosinate, 
and stirring the composition under vacuum for about 45 minutes; wherein all the steps are carried out at room temperature,
and dispensing the composition into tubes after the vacuum is released---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612